In this action of contract to recover a broker’s commission, the plaintiff’s sole exception is to the allowance of the defendants’ motion for a directed verdict at the close of the plaintiff’s evidence. It was prerequisite to the plaintiff’s recovery “in any suit or action” that it have been “a duly licensed *766broker at the time such services were performed.” G. L. c. 112, § 87RR (inserted by St. 1957, c. 726, § 2). The plaintiff’s declaration alleged that “it was a real estate broker duly licensed by the Commonwealth of Massac chusetts.” By their general denial the defendants “made it incumbent upon the plaintiff to prove every element of . . . [its] case . ...” Herman v. Fine, 314 Mass. 67, 69. The record discloses no evidence whatever that the plaintiff corporation was licensed to act as a real estate broker. There was accordingly no error in directing a verdict for the defendants.
Matthew T. Connolly for the plaintiff.
Paul A. Carbone for the defendants.

Exceptions overruled.